Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 1 of 19            FILED
                                                                  2020 Mar-19 PM 12:24
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT A
                                                         DOCUMENT 1
                                                                         ELECTRONICALLY
                   Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 22/17/2020     FILED
                                                                             of 19 11:34 PM
                                                                                                               58-CV-2020-900167.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                 SHELBY COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            58-CV-2020-900167.00
                                                                                                     MARY HARRIS, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             02/17/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA
                                  ANGELA FOX THRASHER v. CADENCE BANK N.A. ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                      MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        LAY002                                  2/17/2020 11:34:23 PM                                /s/ KENNETH JAMES LAY
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 3 of 19
            Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 4 of 19


                                      AlaFile E-Notice




                                                                         58-CV-2020-900167.00


To: KENNETH JAMES LAY
    ken@whlfirm.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                     ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                                  58-CV-2020-900167.00

                     The following complaint was FILED on 2/17/2020 11:34:28 PM




    Notice Date:    2/17/2020 11:34:28 PM




                                                                              MARY HARRIS
                                                                      CIRCUIT COURT CLERK
                                                                   SHELBY COUNTY, ALABAMA
                                                                       POST OFFICE BOX 1810
                                                                     112 NORTH MAIN STREET
                                                                      COLUMBIANA, AL, 35051

                                                                                  205-669-3760
                                                                       mary.harris@alacourt.gov
Preparing document for printing...
                   Case
                     100% 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 5 of 19
Cancel
                                              AlaFile E-Notice




                                                                                 58-CV-2020-900167.00


       To: CADENCE BANK N.A.
           C/O SAMUEL TORTORICI CEO
           1349 W PEACHTREE ST. #100
           ATLANTA, GA, 30309




                           NOTICE OF ELECTRONIC FILING
                            IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                             ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                                          58-CV-2020-900167.00

                             The following complaint was FILED on 2/17/2020 11:34:28 PM




            Notice Date:    2/17/2020 11:34:28 PM




                                                                                      MARY HARRIS
                                                                              CIRCUIT COURT CLERK
                                                                           SHELBY COUNTY, ALABAMA
                                                                               POST OFFICE BOX 1810
                                                                             112 NORTH MAIN STREET
                                                                              COLUMBIANA, AL, 35051

                                                                                          205-669-3760
                                                                               mary.harris@alacourt.gov
            Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 6 of 19


                                      AlaFile E-Notice




                                                                         58-CV-2020-900167.00


To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC.
    C/O CT CORPORATION
    2 N. JACKSON ST. STE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                     ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                                  58-CV-2020-900167.00

                     The following complaint was FILED on 2/17/2020 11:34:28 PM




    Notice Date:    2/17/2020 11:34:28 PM




                                                                              MARY HARRIS
                                                                      CIRCUIT COURT CLERK
                                                                   SHELBY COUNTY, ALABAMA
                                                                       POST OFFICE BOX 1810
                                                                     112 NORTH MAIN STREET
                                                                      COLUMBIANA, AL, 35051

                                                                                  205-669-3760
                                                                       mary.harris@alacourt.gov
             Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 7 of 19


                                       AlaFile E-Notice




                                                                          58-CV-2020-900167.00


To: HOMETOWN LENDERS INC.
    C/O KENNETH WILSON, JR.
    310 THE BRIDGE ST. 4FL #A
    HUNTSVILLE, AL, 35806




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                      ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                                   58-CV-2020-900167.00

                      The following complaint was FILED on 2/17/2020 11:34:28 PM




     Notice Date:    2/17/2020 11:34:28 PM




                                                                               MARY HARRIS
                                                                       CIRCUIT COURT CLERK
                                                                    SHELBY COUNTY, ALABAMA
                                                                        POST OFFICE BOX 1810
                                                                      112 NORTH MAIN STREET
                                                                       COLUMBIANA, AL, 35051

                                                                                   205-669-3760
                                                                        mary.harris@alacourt.gov
                   Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 8 of 19

State of Alabama
                                                    SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                     58-CV-2020-900167.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                 IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA
                                 ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
  NOTICE TO:       CADENCE BANK N.A., C/O SAMUEL TORTORICI CEO 1349 W PEACHTREE ST. #100, ATLANTA, GA 30309

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH JAMES LAY                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1117 South 22nd Street, BIRMINGHAM, AL 35205                                                                     .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of ANGELA FOX THRASHER
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                02/17/2020                                   /s/ MARY HARRIS                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ KENNETH JAMES LAY
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
Preparing document for printing...
                         Case
                          100%2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 9 of 19
Cancel
        State of Alabama
                                              SUMMONS                   Court Case Number
       Unified Judicial System
                                                                                                            58-CV-2020-900167.00
       Form C-34 Rev. 4/2017                                 - CIVIL -
                                       IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA
                                       ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC., C/O CT CORPORATION 2 N. JACKSON ST. STE 605, MONTGOMERY, AL
         NOTICE TO:      36104
                                                                     (Name and Address of Defendant)
         THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
         TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
         ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
         OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
         DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
         KENNETH JAMES LAY                                                                              ,
                                                                [Name(s) of Attorney(s)]

         WHOSE ADDRESS(ES) IS/ARE: 1117 South 22nd Street, BIRMINGHAM, AL 35205                                                                     .
                                                                             [Address(es) of Plaintiff(s) or Attorney(s)]
         THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
         OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
         THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
                     TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                 PROCEDURE TO SERVE PROCESS:
            You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
            this action upon the above-named Defendant.
            Service by certified mail of this Summons is initiated upon the written request of ANGELA FOX THRASHER
            pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                       02/17/2020                                   /s/ MARY HARRIS                 By:
                            (Date)                                             (Signature of Clerk)                                    (Name)

            Certified Mail is hereby requested.                        /s/ KENNETH JAMES LAY
                                                                       (Plaintiff's/Attorney's Signature)


                                                          RETURN ON SERVICE
            Return receipt of certified mail received in this office on                                                                         .
                                                                                                                (Date)
            I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                       in                                                                   County,
                            (Name of Person Served)                                                   (Name of County)

         Alabama on                                              .
                                         (Date)
                                                                                                            (Address of Server)

         (Type of Process Server)                     (Server's Signature)


                                                      (Server's Printed Name)                               (Phone Number of Server)
                Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 10 of 19

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      58-CV-2020-900167.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                                 IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA
                                 ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
  NOTICE TO:       HOMETOWN LENDERS INC., C/O KENNETH WILSON, JR. 310 THE BRIDGE ST. 4FL #A, HUNTSVILLE, AL 35806

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH JAMES LAY                                                                              ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1117 South 22nd Street, BIRMINGHAM, AL 35205                                                                      .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of ANGELA FOX THRASHER
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                02/17/2020                                   /s/ MARY HARRIS                 By:
                     (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ KENNETH JAMES LAY
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                     (Name of Person Served)                                                    (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 11 of 19
                          DOCUMENT 6
Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 12 of 19
Preparing document for printing...
                  Case
                     100%2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 13 of 19
Cancel
          Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 14 of 19


                                  AlaFile E-Notice




                                                                        58-CV-2020-900167.00
                                                                         Judge: LARA M ALVIS
To: LAY KENNETH JAMES
    ken@whlfirm.com




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                  ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                               58-CV-2020-900167.00

                        The following matter was served on 2/24/2020

                             D003 HOMETOWN LENDERS INC.
                                     Corresponding To
                                     CERTIFIED MAIL




                                                                          MARY HARRIS
                                                                  CIRCUIT COURT CLERK
                                                               SHELBY COUNTY, ALABAMA
                                                                   POST OFFICE BOX 1810
                                                                 112 NORTH MAIN STREET
                                                                  COLUMBIANA, AL, 35051

                                                                                  205-669-3760
                                                                       mary.harris@alacourt.gov
Preparing document for printing...
                  Case
                     100%2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 15 of 19
Cancel
                          DOCUMENT 8
Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 16 of 19
Preparing document for printing...
                  Case
                     100%2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 17 of 19
Cancel
          Case 2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 18 of 19


                                  AlaFile E-Notice




                                                                        58-CV-2020-900167.00
                                                                         Judge: LARA M ALVIS
To: LAY KENNETH JAMES
    ken@whlfirm.com




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF SHELBY COUNTY, ALABAMA

                  ANGELA FOX THRASHER V. CADENCE BANK N.A. ET AL
                               58-CV-2020-900167.00

                        The following matter was served on 2/24/2020

                D002 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC.
                                     Corresponding To
                                     CERTIFIED MAIL




                                                                          MARY HARRIS
                                                                  CIRCUIT COURT CLERK
                                                               SHELBY COUNTY, ALABAMA
                                                                   POST OFFICE BOX 1810
                                                                 112 NORTH MAIN STREET
                                                                  COLUMBIANA, AL, 35051

                                                                                  205-669-3760
                                                                       mary.harris@alacourt.gov
Preparing document for printing...
                  Case
                     100%2:20-cv-00376-GMB Document 1-1 Filed 03/19/20 Page 19 of 19
Cancel
